DETAILED ACTION
This Office Action is responsive to the Amendment filed 6 May 2022.  Claims 1-

11 and 13-21 are now pending.  The Examiner acknowledges the amendments to 

claims 1, 3-5, 8-10, 13, 14 and 16-20, as well as the cancellation of claim 12 and the 

addition of claim 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6 May 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3 of claim 3, it is unclear if “PEMF signals” is the same as or different than “a PEMF signal” recited at line 5 of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 11, 13, 14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Russo et al. (U.S. Pub. No. 2018/0318598).  Regarding claim 1, Burnett et al. (hereinafter Burnett) discloses a pulsed electromagnetic field (PEMF) apparatus for one or more applicators 10 (Fig. 1 and [0066]), the apparatus comprising: a controller 22 configured to generate a pulsed current signal ([0081] and [0075]); one or more applicators 10 coupled to the controller/pulse generator 22 (Fig. 1), each applicator comprising a coil 11 configured to receive the pulsed current signal and to emit a PEMF signal comprising a magnetic field signal ([0067] and Fig. 1); and a current sensor 68 configured to detect the current signal applied to the one or more applicators ([0082] and [0084]-[0086]), wherein the controller is configured to maintain the pulsed current signal at a selected current based on feedback from the current sensor ([0086]; maintaining signal output of 15 Hz and magnetic field of 500 Gauss).  However Burnett fails to disclose wherein the controller further comprises an RFID reader and each of the one or more applicators comprises a unique RFID signature. Russo discloses a PEMF treatment apparatus, as likewise disclosed by Burnett, having an array of loops (see Abstract), which accommodate a human subject that will receive a PEMF treatment signal from the apparatus [0016].  Russo further discloses that a controller 1500 of the PEMF treatment signal comprises an RFID reader (Figs. 5A and B, [0066], [0069] and [0071]) and each of the one or more applicators (pad or bed – Fig. 5B, [0061] and [0062]) comprises a unique RFID signature 1605 (RF signal of “27.120 MHz frequency” [0061] and [0067]) in order to initiate treatment and provide specific/predetermined treatment regimens for a particular RFID tag [0061].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a RFID tag/reader as taught by Russo, into a PEMF stimulation unit placed on a patient as suggested by Burnett, as Burnett recognizes the ability to treat multiple target areas of a user [0069] and Russo discloses that incorporation of a RFID tag on an applicator and a RFID reader on a controller enables access to pre-programmed treatment regimens effective for a particular applicator/user [0061].  
Regarding claim 2, the current sensor 68 is within a housing shared with the controller 22 (Fig. 1 and [0082] of Burnett).  Regarding claim 3, the apparatus further comprises a composite cable 16 configured to transmit digital signals [0075] from the controller to the one or more applicators, wherein the digital signals cause the one or more applicators to emit PEMF signals ([0066] and Fig. 1 of Burnett).  Regarding claim 21, the claim merely recites an intended use of the device and thus the composite cable would not carry RF energy if no such signal was presented or the apparatus was not in a functioning mode.  Furthermore, the composite cable 16 carries digital signals ([0066], [0075] and Fig. 1).  Regarding claim 4, the apparatus further comprises at least two applicators 38, wherein the at least two applicators are connected in series with the controller via cable 16 (Fig. 7A and [0070] of Burnett).  Regarding claim 6, the one or more applicators comprises at least two applicators 38 that are configured to emit the PEMF signal (Fig. 7A and [0070] without interference from the other of the at least two applicators (without further limiting “interference”, the coils 38 do not interfere with each other as they are separated by spacers 42 [0070] of Burnett).  
Regarding claim 7, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein the controller further comprises a wireless remote controller. Russo et al. (hereinafter Russo) discloses a PEMF treatment apparatus, as likewise disclosed by Burnett, wherein a controller may be coupled to a coil assembly of a treatment pad/bed through a wired or wireless connection ([0046], [0054], [0067] and Fig. 5B), such as Bluetooth® [0078], in order to access one or more network or remote devices which may contain programmed features for treatment [0078].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable a device for providing treatment to multiple targeted areas [0069] and for various ailments ([0005] and [0025]) as taught by Burnett, with a wireless remote controller such as Bluetooth as suggested by Russo as a wireless connection would enable a device to access multiple devices which may contain various pre-programmed treatment regimens ([0078] of Russo).  
Regarding claims 10 and 11, at least one of the one or more applicators further comprises an indicator device (LED)([0091] and [0093] of Burnett) energized by magnetic induction from the coil (intended use).  Regarding claim 13, the unique RFID signature of each of the one or more applicators is configured to identify a specific application (“respective treatment regimen”) for each of the one or more applicators ([0069] of Russo).  Regarding claim 14, the unique RFID signature is configured to instruct the controller to provide a selected pulsed current signal, wherein the selected pulsed current signal comprises a pre-selected current signal, a pre-selected pulse duration, a pre-selected pulse frequency, or a combination thereof ([0061] of Russo). 
Regarding claim 18, Burnett and Russo disclose the invention as claimed, see rejection supra; however Burnett fails to disclose that the pulsed current signal has a carrier frequency of about 27 MHz.  Russo discloses a PEMF treatment apparatus, as likewise disclosed by Burnett, having an array of loops (see Abstract), which accommodate a human subject that will receive a PEMF treatment signal from the apparatus [0016].  Russo further discloses that FDA-cleared PEMF devise use 27.12 MHz as the standard carrier frequency [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a carrier frequency of about 27 MHz as taught by Russo [0048], in a PEMF stimulation unit placed on a patient as suggested by Burnett, as PEMF units as disclosed in Burnett would conventionally need to conform to FDA safety standards.  Regarding claim 19, the pulsed current signal has a pulse width of between about 1 microsecond and about 200 microseconds ([0075] of Burnett). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Russo et al. (U.S. Pub. No. 2018/0318598) and further in view of Schwarz et al. (U.S. Patent No. 10,245,439).  Regarding claim 5, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein the apparatus further comprises at least two applicators, wherein the at least two applicators are connected in parallel with a single, current-based RF energy driver.  Schwarz et al. (hereinafter Schwarz) discloses a system/device for providing magnetic field therapy to a patient via various approaches (see Abstract), wherein the system may comprise at least two applicators 146,147 connected in parallel with a single controller 125 (Fig. 25a, 28a, and col. 62, lines 55-67), wherein the single controller comprises a current-based RF energy driver (col. 88, lines 65-67 – col. 89, lines 1-17) for the purpose of providing combined treatment to a patient (col. 6, lines 17-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional applicator connected in parallel with a single current-based RF energy driver as taught by Schwarz, into a single controller PEMF apparatus as suggested by Burnett as Burnett recognizes the treatment of various conditions on various target areas with various waveforms ([0055] and [0075] and Schwarz discloses that the incorporation of an additional applicator enables an additional, beneficial therapy (col. 34, lines 55-67 – col. 35, lines 1-18) such as RF-based heating (col. 89, lines 1-7 and col. 78, lines 31-35).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Russo et al. (U.S. Pub. No. 2018/0318598) and further in view of Marchitto et al. (U.S. Pub. No. 2008/0249350).  Regarding claims 8 and 9, Burnett and Russo discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the one or more applicators comprises an electrostatic shield about the coil configured to attenuate the emitted electric field, wherein the shield attenuates at least about 30% of the field. Marchitto et al. (hereinafter Marchitto) discloses a device for applying pulsed magnetic therapy to the body of a patient (see Abstract and [0041]), wherein copper shielding encloses all internal workings of the applicator [0058], to include the coil located inside the housing of Fig. 2, to reduce circuit detuning caused by the user’s hand [0058].  Copper shielding would attenuate at least about 30% of the emitted field. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate copper shielding Marchitto, about a coil of an applicator for producing pulsed stimulation to the surface of a patient as taught by Burnett and Russo, as Burnett recognizes the necessity of providing maximum magnetic field effects ([0022] and [0033]) and Marchitto discloses that copper shielding would reduce issues with circuit detuning when the applicator is held [0058], thereby reducing maximum field effects.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Russo et al. (U.S. Pub. No. 2018/0318598) and further in view of Saitoh et al. (U.S. Pub. No. 2018/0071545).  Regarding claim 15, Burnett and Russo disclose the invention as claimed, see rejection supra; however the combination fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 10 to 200 A/m.  Saitoh et el. (hereinafter Saitoh) discloses a coil apparatus for providing magnetic stimulation to a patient ([0120] and [0121]), wherein the coil arrangement satisfies the magnetic field safety standard of 21 A/m [0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 2 to 200 A/m as taught by Saitoh, in a magnetic stimulation unit placed on a patient as suggested by Burnett and Russo, as medical stimulation units placed on patients as disclosed in Burnett would conventionally need to conform to safety standards.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Russo et al. (U.S. Pub. No. 2018/0318598) and further in view of Schwarz et al. (U.S. Patent No. 10,245,439) and Saitoh et al. (U.S. Pub. No. 2018/0071545).  Regarding claim 16, Burnett and Russo disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the apparatus further comprises at least two applicators, wherein the controller includes a current-based RF energy driver configured to provide an electromagnetic field.  Schwarz et al. (hereinafter Schwarz) discloses a system/device for providing magnetic field therapy to a patient via various approaches (see Abstract), wherein the system may comprise at least two applicators 146,147 connected in parallel with a controller 125 (Fig. 25a, 28a, and col. 62, lines 55-67), wherein the controller includes a single current-based RF energy driver (col. 88, lines 65-67 – col. 89, lines 1-17) for the purpose of providing combined treatment to a patient (col. 89, lines 1-17 and col. 6, lines 17-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional applicator connected in parallel with a single current-based RF energy driver as taught by Schwarz, into a single controller PEMF apparatus as suggested by Burnett and Russo as Burnett recognizes the treatment of various conditions on various target areas with various waveforms ([0055] and [0075] and Schwarz discloses that the incorporation of an additional applicator enables an additional, beneficial therapy (col. 34, lines 55-67 – col. 35, lines 1-18) such as RF-based heating and magnetic therapy (col. 89, lines 1-7 and col. 78, lines 31-35).
However, the combination fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 1 to 40 A/m.  Saitoh et el. (hereinafter Saitoh) discloses a coil apparatus for providing magnetic stimulation to a patient ([0120] and [0121]), wherein the coil arrangement satisfies the magnetic field safety standard of 21 A/m [0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 1 to 40 A/m as taught by Saitoh, in a magnetic stimulation unit placed on a patient as suggested by Burnett, Russo and Schwarz, as medical stimulation units placed on patients as disclosed in Burnett would conventionally need to conform to safety standards.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Russo et al. (U.S. Pub. No. 2018/0318598) and further in view of Schwarz et al. (U.S. Patent No. 10,245,439) and Neuwirth (U.S. Patent No. 6,162,166).  Regarding claim 17, Burnett and Russo disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the apparatus further comprises at least two applicators, wherein the controller includes a current-based RF energy driver configured to provide an electromagnetic field.  Schwarz et al. (hereinafter Schwarz) discloses a system/device for providing magnetic field therapy to a patient via various approaches (see Abstract), wherein the system may comprise at least two applicators 146,147 connected in parallel with a controller 125 (Fig. 25a, 28a, and col. 62, lines 55-67), wherein the controller includes a single current-based RF energy driver (col. 88, lines 65-67 – col. 89, lines 1-17) for the purpose of providing combined treatment to a patient (col. 89, lines 1-17 and col. 6, lines 17-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional applicator connected in parallel with a single current-based RF energy driver as taught by Schwarz, into a single controller PEMF apparatus as suggested by Burnett and Russo as Burnett recognizes the treatment of various conditions on various target areas with various waveforms ([0055] and [0075] and Schwarz discloses that the incorporation of an additional applicator enables an additional, beneficial therapy (col. 34, lines 55-67 – col. 35, lines 1-18) such as RF-based heating and magnetic therapy (col. 89, lines 1-7 and col. 78, lines 31-35).
However, the combination fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 1 to 40 A/m.  Saitoh et el. (hereinafter Saitoh) discloses a coil apparatus for providing magnetic stimulation to a patient ([0120] and [0121]), wherein the coil arrangement satisfies the magnetic field safety standard of 21 A/m [0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 1 to 40 A/m as taught by Saitoh, in a magnetic stimulation unit placed on a patient as suggested by Burnett, Russo and Schwarz, as medical stimulation units placed on patients as disclosed in Burnett would conventionally need to conform to safety standards.  
However, the combination fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 60 to 80 A/m. Neuwirth discloses a device for producing pulsed magnetic fields in a patient (see Abstract), wherein the device is useful to treat a variety of ailments (col. 2, lines 7-28), wherein the device further configured to produce stimulation with a magnetic field strength of between 100 and 250 A/m, and preferably in an adjustable manner (col. 1, lines 34-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 100 to 250 A/m as taught by Neuwirth, in a magnetic stimulation unit placed on a patient as suggested by Burnett, Russo and Schwarz, as Burnett recognizes the ability to treat multiple limbs/target areas of a user with incorporation of a flexible wrap [0069] and Neuwirth discloses the device treats a variety of ailments with a magnetic field strength of between 100 and 250 A/m, and preferably in an adjustable manner (col. 1, lines 34-52).  While Neuwirth does not explicitly disclose the range of 60 to 80 A/m, Neuwirth does disclose that this range is adjustable (col. 1, lines 34-52) and Applicant has not provided any criticality for the claimed range of 60 to A/m.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Marchitto et al. (U.S. Pub. No. 2008/0249350) and further in view of Russo et al. (U.S. Pub. No. 2018/0318598).  Regarding claim 20, Burnett discloses a pulsed electromagnetic field (PEMF) apparatus for one or more applicators 10 (Fig. 1 and [0066]), the apparatus comprising: a controller 22 configured to generate a pulsed current signal ([0081] and [0075]); one or more applicators 10 coupled to the controller/pulse generator 22 (Fig. 1), each applicator comprising a coil 11 configured to receive the pulsed current signal and to emit a PEMF signal comprising a magnetic field signal ([0067] and Fig. 1); and a current sensor 68 configured to detect the current signal applied to the one or more applicators ([0082] and [0084]-[0086]), wherein the controller is configured to maintain the pulsed current signal at a selected current based on feedback from the current sensor ([0086]; maintaining signal output of 15 Hz and magnetic field of 500 Gauss).  However, Burnett fails to disclose wherein the one or more applicators comprises an electrostatic shield about the coil configured to attenuate an emitted electric field by at least about 30% of the electrical field signal. Marchitto discloses a device for applying pulsed magnetic therapy to the body of a patient (see Abstract and [0041]), wherein copper shielding encloses all internal workings of the applicator [0058], to include the coil located inside the housing of Fig. 2, to reduce circuit detuning caused by the user’s hand [0058].  Copper shielding would attenuate at least about 30% of the electrical field signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate copper shielding Marchitto, about a coil of an applicator for producing pulsed stimulation to the surface of a patient as taught by Burnett, as Burnett recognizes the necessity of providing maximum magnetic field effects ([0022] and [0033]) and Marchitto discloses that copper shielding would reduce issues with circuit detuning when the applicator is held [0058], thereby reducing maximum field effects.  
However the combination fails to disclose wherein the controller further comprises an RFID reader and each of the one or more applicators comprises a unique RFID signature. Russo discloses a PEMF treatment apparatus, as likewise disclosed by Burnett, having an array of loops (see Abstract), which accommodate a human subject that will receive a PEMF treatment signal from the apparatus [0016].  Russo further discloses that a controller 1500 of the PEMF treatment signal comprises an RFID reader ([0066] and [0069]) and each of the one or more applicators (pad or bed – Fig. 5B, [0061] and [0062]) comprises a unique RFID signature 1605 (RF signal of “27.120 MHz frequency” [0061] and [0067]) in order to initiate treatment and provide specific/predetermined treatment regimens for a particular RFID tag [0061].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a RFID tag/reader as taught by Russo, into a PEMF stimulation unit placed on a patient as suggested by Burnett and Marchitto, as Burnett recognizes the ability to treat multiple target areas of a user [0069] and Russo discloses that incorporation of a RFID tag on an applicator and a RFID reader on a controller enables access to pre-programmed treatment regimens effective for a particular applicator/user [0061].  

Response to Arguments
Applicant’s arguments filed 6 May 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

Applicant’s arguments filed 6 May 2022 with respect to the rejection of claims 1-4, 6, 10, 11 and 19 and claims 7, 12-14 and 18 under 35 U.S.C. 103 citing Burnett in view of Russo have been fully considered and are not persuasive.  Applicant contends that the treatment pad and not the controller of Russo includes the RFID sensing assembly and thus does not disclose a controller that further comprises an RFID reader as required by claim 1.  However, this argument is not persuasive.  Russo indeed discloses that the controller 1500 of the PEMF treatment signal comprises a proximity detection interface (RFID reader) which receives/ “listens for” signals from one or more RFID FOBs (Figs. 5A and B, [0066] and [0071]), wherein plural RFID devices may be identified by the controller 1500 (last line of [0069]).   

Applicant’s arguments filed 6 May 2022 with respect to the rejection of claim 5 under 35 U.S.C. 103 citing Burnett in view of Schwarz have been fully considered and are not persuasive.  Applicant contends that Schwarz does not contain any description of applicators.  However, this argument is not persuasive.  Schwarz discloses at least two applicators (applicators 146,147 for example), for the treatment of a body region of a patient for various purposes (col. 62, lines 55-67; col. 88, lines 65-67 – col. 89, lines 1-37).  
Applicant’s arguments filed 6 May 2022 with respect to the rejection of claims 8, 9 and 20 under 35 U.S.C. 103 citing Burnett in view of Marchitto have been fully considered and are not persuasive.  Applicant contends that Marchitto does not contain any description of shielding.  However, this argument is not persuasive.  Marchitto discloses copper shielding encloses all internal workings of the applicator [0058], to include the coil located inside the housing of Fig. 2, to reduce circuit detuning caused by the user’s hand [0058].  

Applicant’s arguments filed 6 May 2022 with respect to the rejection of claims 15 and 16 under 35 U.S.C. 103 citing Burnett in view of Saitoh have been fully considered and are not persuasive.  Applicant contends that Saitoh does not contain any description of field strength.  However, this argument is not persuasive.  Saitoh discloses a coil apparatus for providing magnetic stimulation to a patient ([0120] and [0121]), wherein the coil arrangement satisfies the magnetic field safety standard of 21 A/m [0123] (also see [0299] and Table 3 “magnetic field intensity”).

Applicant’s arguments filed 6 May 2022 with respect to the rejection of claim 17 under 35 U.S.C. 103 citing Burnett in view of Neuwirth have been fully considered and are not persuasive.  Applicant contends that Neuwirth does not contain any description of field strength.  However, this argument is not persuasive.  Neuwirth discloses a device for producing pulsed magnetic fields in a patient (see Abstract), wherein the device is useful to treat a variety of ailments (col. 2, lines 7-28), wherein the device further configured to produce stimulation with a magnetic field strength of between 100 and 250 A/m, and preferably in an adjustable manner (col. 1, lines 34-52; also see Abstract and col. 3, lines 42-48 for “magnetic field strength”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791